Case 0:20-cv-61107-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION

  AMERICAN CONTRACTORS
  INDEMNITY COMPANY,
  a foreign corporation,                            Case No.:

        Plaintiff,

  v.

  ARRIAGA STEEL, INC., a Florida
  corporation, ANTONIO  ARRIAGA,
  MARISOL ARRIAGA, and GEOVANNI
  ARRIAGA

        Defendants.
                                                /

                                    COMPLAINT

        Plaintiff,    AMERICAN      CONTRACTORS           INDEMNITY       COMPANY

  (“ACIC”), through its counsel, sues Defendants, ARRIAGA STEEL, INC.

  (“ASI”), ANTONIO ARRIAGA, MARISOL ARRIAGA, and GEOVANNI

  ARRIAGA, and alleges as follows:

                      PARTIES, JURISDICTION, AND VENUE

        1.     This Court has jurisdiction over the parties pursuant to 28 U.S.C. §

  1332(a) because Plaintiff and Defendants are citizens of different states.

        2.     ACIC is a Maryland corporation, with its principal place of business

  in Timonium, Maryland, making it a citizen of Maryland.
Case 0:20-cv-61107-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 2 of 13



        3.      Upon information and belief, ASI is a Florida corporation with its

  principal place of business located in North Lauderdale, Broward County, Florida,

  making it a citizen of Florida.

        4.      Upon information and belief, Antonio Arriaga is a Florida citizen who

  resides in North Lauderdale, Broward County, Florida, making him a citizen of

  Florida.

        5.      Upon information and belief, Marisol Arriaga is a Florida citizen who

  resides in North Lauderdale, Broward County, Florida, making her a citizen of

  Florida.

        6.      Upon information and belief, Geovanni Arriaga is a Florida citizen

  who resides in North Lauderdale, Broward County, Florida, making him a citizen

  of Florida

        7.      The causes of action alleged herein fall within the jurisdictional limits

  of the Court because ACIC seeks to recover more than $75,000.00 from the

  Defendants.

        8.      Venue is appropriate in this Court because one or more of the

  Defendants reside in or have their principal place of business within the boundaries

  of the Southern District of Florida, and because one or more Defendants reside in

  or have their principal place of business located in one of the counties within the

  province of the Fort Lauderdale Division of this Court.



                                             2
Case 0:20-cv-61107-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 3 of 13



                            GENERAL ALLEGATIONS

        9.     As part of its business, ACIC issues payment and performance bonds

  and stands as surety for construction contractors.

        10.    In connection with its work, ASI, from time to time, required surety

  payment and performance bonds.

        11.    To induce ACIC to issue payment and performance bonds on its

  behalf, ASI along with Antonio Arriaga, Marisol Arriaga and Geovanni Arriaga

  (collectively referred to herein at times as the “Indemnitors”) entered into an

  indemnity agreement with ACIC.

        12.    Specifically, on or about July 5, 2018, the Indemnitors each executed

  a General Indemnity Agreement (“GIA”) in favor of ACIC, its affiliates, and its

  agents. A true and correct copy of the GIA is attached hereto and incorporated

  herein as Exhibit A.

        13.    The execution of the GIA, and the Indemnitors’ undertaking of the

  various responsibilities and obligations contained therein, were absolute conditions

  precedent and prerequisites to ACIC issuing any bonds naming ASI as a principal.

        14.    According to the GIA, the Indemnitors agreed, among other things, to:

        [J]ointly and severally exonerate, indemnify, keep indemnified,
        reimburse and save and hold [ACIC] harmless from and against any
        and all demands, liabilities, losses, costs, damages, attorneys’ fees and
        expenses, investigative fees and expenses, accountants’ fees and
        expenses, engineering and other professional or consultants’ fees and
        expenses of any kind, in-house attorneys’ fees and expenses, interest,

                                            3
Case 0:20-cv-61107-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 4 of 13



        court costs and any and all other types of losses, costs or expenses of
        whatsoever kind or nature, and from and against all such losses, costs
        or expenses which [ACIC] may sustain or incur or which arise by
        reason of or in any manner in consequence of, no matter how
        remotely, any one or more of the following: the execution or
        procurement by [ACIC] of any Bond; the failure of any Principal or
        Indemnitor to perform or comply with any and all of the terms,
        covenants and conditions of this Agreement; the enforcement of any
        of the terms, covenants and conditions of this Agreement; the conduct
        of any investigation regarding [ACIC’s] alleged obligations or
        liabilities under any Bond or in connection with any Contract; any
        attempt by or on behalf of [ACIC] to obtain a release or reduction of
        [ACIC’s] liability or alleged liability under any Bond or Contract; any
        attempt by or on behalf of [ACIC] to recover any unpaid premium in
        connection with any Bond; the prosecution or defense of any action or
        claim of whatsoever kind or nature in connection with any Bond or
        Contract whether [ACIC], in its sole and absolute discretion, elects to
        employ its own counsel or, in lieu thereof or in addition thereto,
        permits or requires any Principal and/or Indemnitor to make
        arrangements for or assist in [ACIC’s] legal representation and
        protection; the loan or advance of any monies to any Principal or
        Indemnitor; [ACIC’s] attempt to determine, discharge or mitigate its
        loss or exposure to loss in connection with any Bond or Contract, or to
        enforce any of its rights pursuant to this Agreement, by suit or
        otherwise.

        15.   The Indemnitors further agreed in the GIA that:

        [ACIC] shall have the right, in its sole and absolute discretion, to
        adjust, settle, prosecute, defend, compromise, litigate, protest, or
        appeal any claim, demand, suit, award, assessment or judgment on or
        in connection with any Bond or Bonded Contract.
        …

        In the event of any payment of any kind by [ACIC], the Principal and
        Indemnitor further agree that the liability of the Principal and the
        Indemnitor shall extend to and include, and [ACIC] shall be entitled to
        charge and recover for, any and all disbursements made by it in Good
        Faith under the belief that: (I) any Principal or Indemnitor is or has
        been in default under or pursuant to this Agreement; or (2) [ACIC]

                                          4
Case 0:20-cv-61107-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 5 of 13



        was or might be liable to pay the claims asserted or the sums paid,
        whether or not such liability actually existed; or (3) such payments
        were or are necessary or expedient, in [ACIC’s] sole and absolute
        discretion, to protect any of [ACIC’s] rights or interests or to avoid or
        lessen [ACIC’s] liability or alleged liability, whether or not such
        liability, necessity or expediency actually existed; and the Principal
        and Indemnitor further agree, acknowledge and stipulate that,
        notwithstanding the foregoing or any other provision of this
        Agreement or any other agreement relating to this Agreement, [ACIC]
        shall be entitled to the rights and remedies set forth in this Section III,
        and to all of the benefits of this Agreement, with respect to any
        liability, payment, loss or cost that is incurred or made by [ACIC] in
        Good Faith.

        16.   The GIA is unequivocal and specific in setting forth the

  Indemnitors’ obligations to:

        exonerate, indemnify, keep indemnified, reimburse and save and hold
        [ACIC] harmless from and against any and all demands, liabilities,
        losses, costs, damages, attorneys’ fees and expenses of any kind, in-
        house attorneys’ fees and expenses, interest, court costs and any and
        all other types of losses, costs or expenses of whatsoever kind or
        nature.

        17.   ASI thereafter entered into multiple subcontracts (collectively, the

  “Subcontracts”) for which it required payment and performance bonds.

  Specifically, ASI entered into four (4) separate Subcontracts1 with Ortega

  Construction Company, LLC (“Ortega”) to perform certain sequenced concrete

  formwork on floors 2-5 of a construction project commonly referred to as The

  Fairchild- 3581 E Glenco St., Miami, FL (the “Project”).


  1ASI also entered into 3 additional subcontracts with Ortega on the Project that
  were not bonded by ACIC.

                                            5
Case 0:20-cv-61107-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 6 of 13



        18.   At the Indemnitors’ request, and in consideration of the Indemnitors’

  promise to comply with the various terms and conditions of the GIA, ACIC agreed

  to issue the following payment and performance bonds numbered 1001119257,

  1001119304, 1001119316, 1001119328 (collectively, the “Bonds”) naming ASI as

  principal and Ortega as the obligee. Copies of the Bonds are attached hereto and

  incorporated herein as Composite Exhibit B.

        19.   ACIC has received numerous claims against the Bonds, including: (a)

  Ortega making claims under the performance bonds based on ASI’s allegedly

  defective or incomplete work on the Project; (b) an indemnity demand by Ortega

  pursuant to a Fair Labor Standards Act lawsuit (the “FLSA Suit”) filed by laborers

  on the Project against Arriaga and Ortega in which Ortega demanded that, pursuant

  to the terms of the performance bonds and incorporated bonded Subcontracts,

  ACIC settle the plaintiffs’ claims in the FLSA suit and reimburse Ortega for the

  fees and costs it incurred in defense of the FLSA Suit (the “Indemnity Claims”).

  The claims referenced in subparts a-b are sometimes collectively referred to herein

  as the “Claims.”

        20.   As a result of ASI’s failure or refusal to fulfill its performance and/or

  payment obligations on the Project, ACIC was forced to hire consultants and the

  undersigned attorneys to respond to, investigate, defend against, and sometimes

  resolve the various Claims.



                                           6
Case 0:20-cv-61107-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 7 of 13



        21.      To date, ACIC has incurred, and will continue to incur, significant

  losses as a result issuing the Bonds, which losses include: (1) payments made to

  satisfy the Indemnity Claims; (2) attorneys’ fees, consultants’ fees, costs and

  expenses incurred as a result of or in connection with responding to, investigating,

  and defending against the Claims; and (3) attorneys’ fees, consultants’ fees, costs,

  and expenses attempting to enforce ACIC’s indemnity and other rights against the

  Indemnitors.

        22.      Before filing this action, ACIC demanded that the Indemnitors

  indemnify it for all amounts and losses it has incurred as a result of issuing the

  Bonds in the amount of $223,554.00. A true and correct copy of ACIC’s demand,

  and its prior indemnity demands are attached hereto and incorporated herein as

  Composite Exhibit C.

        23.      After ACIC’s demand, ACIC has incurred additional attorneys’ fees,

  costs, and expenses as a result of investigating the numerous allegations and claims

  referenced above and ACIC’s potential exposure with regard to the Project, which

  are also recoverable from the Indemnitors.

        24.      Despite ACIC’s demand, the Indemnitors have failed and/or refused

  to comply with ACIC’s request for indemnification for the losses ACIC has

  suffered as a result of issuing the Bonds.

        25.      The Indemnitors have not reimbursed ACIC for payments made to



                                               7
Case 0:20-cv-61107-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 8 of 13



  satisfy certain of the Claims against the Bonds, or for the attorneys’ fees,

  consultants’ fees, costs and other expenses that ACIC has incurred as a result of

  issuing the Bonds.

        26.    As a result, ACIC has retained the undersigned attorneys to represent

  it in this action. ACIC is obligated to pay these attorneys a reasonable fee for their

  services rendered and such fees must be reimbursed by the Indemnitors under the

  GIA. The fees, costs, and expenses that ACIC incurs relating to bringing and

  maintaining this action are separate from the fees, costs, and expenses that ACIC

  incurred as part of responding to, investigating, defending against and, at times,

  resolving certain claims on the Bonds and/or the allegations of default on the

  Project, and other events leading up to the filing of this Complaint.

        27.    All conditions precedent to maintaining this action have occurred,

  been excused, or otherwise been waived.

                                    COUNT I
                    (Breach of Contract/Contractual Indemnity)

        28.    ACIC realleges and incorporates paragraphs 1 through 27 above as

  though fully set forth herein.

        29.    The GIA is unequivocal and specific in setting forth the Indemnitors’

  obligations to:

        exonerate, indemnify, keep indemnified, reimburse and save and hold
        [ACIC] harmless from and against any and all demands, liabilities,
        losses, costs, damages, attorneys’ fees and expenses, investigative fees

                                            8
Case 0:20-cv-61107-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 9 of 13



        and expenses, accountants’ fees and expenses, engineering and other
        professional or consultants’ fees and expenses of any kind, in-house
        attorneys’ fees and expenses, interest, court costs and any and all
        other types of losses, costs or expenses of whatsoever kind or nature.

        30.    The Indemnitors have committed various breaches and defaults of the

  GIA, including, but not limited to: (1) failing and/or refusing to resolve or pay the

  Claims; and (2) failing and/or refusing to indemnify and keep ACIC indemnified

  from any and all liability for losses and expenses of whatsoever kind or nature that

  ACIC incurred, or may incur, relating to claims made on the Bonds.

        31.    As a result of the Indemnitors’ breaches and defaults of the GIA,

  ACIC has suffered damages, including, but not limited to, the following damages:

  (1) payments made to satisfy the Indemnity Claims; and (2) attorneys’ fees,

  consultants’ fees, costs, and other expenses that ACIC has incurred as a result of

  issuing the Bonds and the Claims made on the same.

        32.    ACIC is entitled to an award of its attorneys’ fees and costs in

  pursuing this claim according to the GIA.

        WHEREFORE, ACIC demands judgment against the Indemnitors, jointly

  and severally, for damages, prejudgment interest, attorneys’ fees, costs and

  expenses, and such further relief as this Court deems just and proper.




                                           9
Case 0:20-cv-61107-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 10 of 13



                                    COUNT II
                               (Common Law Indemnity)

         33.    ACIC realleges and incorporates paragraphs 1 through 10, 17 through

   25, and 27 above as though fully set forth herein.

         34.    ACIC is without fault for any past, present, or future claims against it

   as surety for ASI.

         35.    ACIC had a special relationship with ASI by virtue of issuing the

   Bonds and acting as ASI’s surety.

         36.    ACIC’s liability under the Bonds, if any, is merely technical,

   secondary, and vicarious to that of ASI, which is actively and completely at fault

   for, and obligated to timely pay, any underlying liability on the Bonds, including,

   without limitation, any liability for the Claims.

         37.    As a direct and proximate result of ASI’s failure to honor its

   obligations, ACIC has incurred and continues to incur damages, losses and

   expenses, including attorneys’ and consultants’ fees, costs and expenses, by reason

   of having executed the Bonds.

         38.    ASI is liable to ACIC for all damages ACIC sustained or may sustain

   by reason of having acted as surety for ASI, including, without limitation, all

   payments ACIC has made to satisfy certain of the Claims, and all attorneys’ and

   consultants’ fees ACIC incurs as a result of issuing the Bonds.

         39.    ACIC’s damages will continue to increase as ACIC incurs future

                                             10
Case 0:20-cv-61107-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 11 of 13



   losses and costs, including attorneys’ fees.

         40.    ACIC is entitled to receive its reasonably incurred attorneys’ fees

   pursuant to applicable law.

         WHEREFORE, ACIC requests that this Court enter judgment against ASI

   for damages, attorneys’ fees, prejudgment interest, costs, expenses, and such

   further relief as this Court deems just and proper.

                                    COUNT III
                   (Equitable Subrogation against the Indemnitors)

         41.    ACIC realleges and incorporates paragraphs 1 through 10, 17 through

   25, and 27 above as though fully set forth herein.

         42.    ACIC was forced to pay a portion of the Claims after ASI and/or the

   Indemnitors failed and/or refused to do so.

         43.    ASI and/or the Indemnitors were primarily liable for the Claims under

   the terms of their Subcontracts and the Bonds.

         44.    ACIC’s liability was merely technical, secondary, and vicarious to

   that of ASI and/or the Indemnitors, which were actively and completely at fault for

   the underlying liability for the Claims.

         45.    ASI, as principal on the various Bonds, was required to pay the

   Claims.

         46.    ACIC, having paid to settle the various Claims, is equitably

   subrogated to the rights against ASI and/or the Indemnitors.

                                              11
Case 0:20-cv-61107-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 12 of 13



         47.    ACIC’s payments for the Claims were a result of its obligations under

   the Bonds and to protect its own interests, not as a volunteer.

         48.    ACIC satisfied the entire amount due and owing relating to the

   respective bond that ACIC issued.

         49.    Neither the Indemnitors nor any other third-parties’ rights will be

   harmed by ACIC’s subrogation to the rights for the Claims paid.

         50.    ACIC’s damages include, but are not limited to, all sums ACIC has

   paid to settle the Claims and ACIC’s costs and fees incurred to pursue this action.

         WHEREFORE, ACIC demands judgment against the Indemnitors for

   damages, court costs, prejudgment interest, attorneys’ fees, and such other relief as

   this Court deems just and proper.

                                     COUNT IV
                         (Exoneration against the Indemnitors)

         51.    ACIC realleges and incorporates paragraphs 1 through 10, 17 through

   25, and 27 above as though fully set forth herein.

         52.    ASI has allegedly been unable and/or unwilling to satisfy its

   obligations on the construction Project to which the Bonds relate by, in part, failing

   to pay various Claims.

         53.    ACIC is not attempting to avoid its secondary liability for any of the

   Claims for the reasonable value of labor, material, services and/or equipment

   provided on the Project.

                                            12
Case 0:20-cv-61107-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 13 of 13



         54.   Instead, ACIC demands that ASI be compelled to fulfill its obligations

   to ACIC by satisfying the Claims paid and indemnifying ACIC.

         55.   Under the doctrine of exoneration, ACIC is entitled to have ASI

   exonerate it for all amounts ACIC has paid and/or incurred as a result of issuing

   the Bonds, and is, therefore, entitled to an Order from this Court requiring

   Indemnitors to place funds or other security with ACIC, and for such further

   amounts as appropriate.

         WHEREFORE, ACIC requests that this Court enter an Order compelling

   ACIC and Indmenitors to exonerate ACIC by fulfilling its primary obligations to

   for the Claims and to place ACIC in funds sufficient to reimburse it for the losses

   ACIC has already suffered.

         Dated: June 4, 2020.

                                                /s/ S. Jordan Miller
                                                S. Jordan Miller, Esq.
                                                Florida Bar No. 69998
                                                MILLS PASKERT DIVERS, P.A.
                                                100 North Tampa Street, Suite 3700
                                                Tampa, Florida 33602
                                                (813) 229-3500 Telephone
                                                (813) 229-3502 Facsimile
                                                jmiller@mpdlegal.com
                                                Attorneys for American Contractors
                                                Indemnity Company




                                           13
